EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s representative Thomas Bilodeau (Reg. # 43,438) on 03/01/2022.
With respect to the claims filed 02/09/2022, the application has been amended as follows:
Please amend line 31 of claim 2 to instead recite: --derive the correction amount based--
Please amend line 8 of claim 3 to instead recite: --throttle valve reaches the output value corresponding to atmospheric pressure.-- 
Please amend line 5 of claim 5 to instead recite: --calculate [[the]] another flow rate of air flowing through the intake flow path without using-- 
Please amend lines 7-9 of claim 5 to instead recite: --calculate [[a]] another correction amount based on the another flow rate of air calculated;--
Please amend line 10 of claim 5 to instead recite: --set the another correction amount to each-- 
Please amend line 3 of claim 6 to instead recite: --calculate the another flow rate of air by using-- 
Please amend line 3 of claim 7 to instead recite: --calculate the another flow rate of air by using-- 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ZALESKAS whose telephone number is (571)272-5958.  The examiner can normally be reached on M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JOHN M ZALESKAS/Primary Examiner, Art Unit 3747